                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

JOSEPH L. GWALTNEY,                                     )
                                                        )
                                Plaintiff,              )
                                                        )          JUDGMENT IN A
                                                        )          CIVIL CASE
v.                                                      )          CASE NO. 5:19-cv-108-D
                                                        )
BIG BOUNCE AMERICA LLC and HD                           )
SPECTRUM, LLC,                                          )
                                                        )
                                Defendants.             )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED, in accordance with [DE 12] Offer of
Judgment with the Notice of Acceptance, judgment is entered against defendants Big Bounce
America LLC and HD Spectrum, LLC, jointly and severally, in favor of plaintiff Joseph L.
Gwaltney in the amount of $10,538.54 in full satisfaction of all claims alleged by plaintiff against
defendants, inclusive of all plaintiff’s costs and attorney’s fees. This judgment is in total
resolution of all of plaintiff’s claims, including all damages, costs, attorneys’ fees, interest, and
any other expenses and fees allowed by law incurred by plaintiff which had accrued as of the date
of the offer.


The case is closed.

This Judgment Filed and Entered on June 27, 2019, and Copies To:
Nelson G. Harris                                        (via CM/ECF electronic notification)
Chad A. Sharkey                                         (via CM/ECF electronic notification)




DATE:                                                   PETER A. MOORE, JR., CLERK
June 27, 2019                                           (By) /s/ Nicole Sellers
                                                                   Deputy Clerk
